DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2021 has been entered.
 
Claims 16, 17, 19 and 28 are currently amended, claims 20-27 and 29 are as previously presented, claim 18 is cancelled and claims 1-15 were previously cancelled.  In summary, claims 16, 17 and 19-29 are pending in the application.

The amendment of claim 17 has cured the basis for the objection to the claim, thus, the objection to claim 17 is hereby withdrawn.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is currently amended to depend from claim 1 which has been previously cancelled.  The Examiner believes .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 16, 17, 19, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U. S. Patent Application Publication 2013/0131978 A1, already of record, hereafter ‘978) and in view of Flaks et al. (U. S. Patent Application Publication 2012/0092328 A1, hereafter ‘328).

Claims 1-15 (Cancelled).

Regarding claim 16 (Currently Amended), Han teaches a method (‘978; Abstract), comprising: storing a reference data set in memory (‘978; ¶ 0061; ¶ 0121; a terrain data storage (terrain database) 130 for storing three-dimensional terrain data, a map data storage (map database) 131 for storing map data, and a memory 134 to store an amount of data retrieved from the terrain data storage 130 and the map data storage 131 that are necessary for current operations), wherein the reference data set is stored in a mesh at different mesh densities (‘978; figs. 10A, 10B; ¶ 0033; ¶ 0082-0084; map data is hierarchically layered corresponding to the level of details of the map information as well as divided into the map meshes corresponding to the predetermined size or amount of the map data that is suitable to a particular application and processing power of the navigation system. In the example of FIG. 10A, the higher the layer of the hierarchy, the lower the level of details of the map information and the larger the mesh size.  on an augmented reality system such that the virtual object is rendered in relation to a real world environment directly viewable through the augmented reality system in which the virtual object is overlaid
Flaks, working in the same field of endeavor, however, teaches generating a virtual object (‘978; figs. 2A-2D; ¶ 0050; dolphin virtual object); on an augmented reality system (‘978; figs. 1 and 2; ¶ 0028; ¶ 0031; a head mounted display device includes a display that allows actual a direct view of real world objects through the display. The system can project virtual images on the display that are viewable by the person wearing the head mounted display device while that person is also viewing real world objects through the display) such that the virtual object is rendered in relation to a real world environment directly viewable through the augmented reality system in which the virtual object is overlaid (‘978; figs. 2A-2D; ¶ 0046; ¶ 0049-0050; in fig. 2D, the dolphin virtual object is overlaid in front of the real the real forest scene directly viewable through the augmented reality system) for the benefit of providing a very realistic AR immersion environment to the user by fusing the virtual content into the actual real scene.
It would have been obvious top one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for fusing virtual content into real content as taught by Flaks with the display methods for creating and displaying three-dimensional terrains and route guidance with flexible and highly detailed three-dimensional rendering as taught by Han for the benefit of providing a very realistic AR immersion environment to the user by fusing the virtual content into the actual real scene.

Regarding claim 17 (Currently Amended), Han and Flaks teach the method of claim 16 and further teach wherein the reference data set defines a local reference frame (‘978; figs. 5, 6 and 17; ¶ 0016; local database; ¶ 0063-0064; position measuring device 133 is incorporated for measuring a current user position such as his/her vehicle position for achieving a route guidance operation. Based on the current position, the navigation system is able to find the relationship a plurality of three-dimensional signs and turn markers (virtual objects) can be placed in the three-dimensional space to indicate proper routes, as they do in the real world); and the common reference frame is relative to the local reference frame (‘978; figs. 5, 6 and 17; ¶ 0016; local database; ¶ 0063-0064; position measuring device 133 is incorporated for measuring a current user position such as his/her vehicle position for achieving a route guidance operation. Based on the current position, the navigation system is able to find the relationship between the destination and the current position, the remaining route to the destination, cross streets on the remaining route, etc. so as to conduct the route guidance - local reference frame based on current position of the user. Typically, the position measuring device 133 has a GPS (global positioning system) receiver for measuring a current user position such as his/her vehicle position for achieving a route guidance operation. Based on the current position, the navigation system is able to find the relationship between the destination and the current position, the remaining route to the destination, cross streets on the remaining route, etc. so as to conduct the route guidance - local reference frame based on current position of the user. Typically, the position measuring device 133 has a GPS (global positioning system) receiver for detecting a global position based on received GPS signals from satellites, a speed sensor for 

Claim 18 (Cancelled).

Regarding claim 19 (Currently Amended), Han and Flaks teach the method of claim 1[[8]]1 {16} and further teach wherein the data set is geo-registered (‘978; figs. 5, 15, 17 and 19; Abstract; ¶ 0028; ¶ 0038; ¶ 0101; ¶ 0109; ¶ 0111; ¶ 0120-0122; geo-registered map data is retrieved from the raw map data typically provided by a map data supplier and is converted to the format (ex. hierarchical layers and meshes; the three-dimensional terrain data for the navigation application is created from the topographic map raw data provided by USGS (United States Geographical Survey) and available in the public domain; geo-registered data) and the reference data is geo-registered (‘978; fig. 17, element 304; ¶ 0109; ¶ 0111; in the step 304, map data is retrieved from the raw map data typically provided by a map data supplier and is converted to the format (ex. hierarchical layers and meshes).

In regard to claim 28 (Currently Amended), Han teaches a system for displaying real-time, geo-registered data in an augmented reality environment (‘978; figs. 5, 15 and 19; Abstract; ¶ 0028; ¶ 0038; ¶ 0101; ¶ 0120-0122; a system for displaying a three-dimensional real-time rendering environment including three-dimensional guidance information; a plurality of three-dimensional signs and turn markers (virtual objects) can be placed in the geo-registered three-dimensional space to indicate proper routes, as they do in the real world), comprising an measuring a current user position such as his/her vehicle position for achieving a route guidance operation so that so that all of the data within the reference data set corresponds to a unique location of the current user’s measured position); receive in real time geo-registered information (‘978; fig. 17, element 304; ¶ 0111; in the step 304, map data is retrieved from the raw map data typically provided by a map data supplier and is converted to the format (ex. hierarchical layers and meshes) appropriate to the navigation application as shown in FIGS. 10A), wherein the real time geo-registered information is missing data in order to render a virtual object in three dimensions (‘978; ¶ 0007; ¶ 0044; terrain data); transform the geo-registered information into a data set to be displayed by the augmented reality system (‘978; fig. 17, element 305 and 306; ¶ 0109-0112; map information (304) and terrain information (301) are set to a common reference frame and the processed data sets are stored); supplying the missing data from the real time geo-registered information with supplemental data from the reference data set (‘978; fig. 17, elements 301 and 302; ¶ 0109-0110; 3D terrain data is retrieved from USGS public domain source; ¶ 0061; ¶ 0121; a terrain data storage (terrain database) 130 for storing three-dimensional terrain data, a map data storage (map database) 131 for storing map data, and a memory 134 to store an amount of data retrieved from the terrain data storage 130 and the map data storage 131 that are necessary for current operations); and display a virtual object on the augmented reality display system based on the real time geo-registered information (‘978; fig. 15; ¶ 0101; ¶ 0109; ¶ 0111; In the three-dimensional rendering environment, a plurality of three-dimensional signs and turn markers  such that the virtual object is rendered in relation to a real world environment directly viewable through the augmented reality system in which the virtual object is overlaid.
Flaks, working in the same field of endeavor, however, teaches displaying a virtual object (‘978; figs. 2A-2D; ¶ 0050; dolphin virtual object) on the augmented reality display system; (‘978; figs. 1 and 2; ¶ 0028; ¶ 0031; a head mounted display device includes a display that allows actual a direct view of real world objects through the display. The system can project virtual images on the display that are viewable by the person wearing the head mounted display device while that person is also viewing real world objects through the display) such that the virtual object is rendered in relation to a real world environment directly viewable through the augmented reality system in which the virtual object is overlaid (‘978; figs. 2A-2D; ¶ 0046; ¶ 0049-0050; in fig. 2D, the dolphin virtual object is overlaid in front of the real the real forest scene directly viewable through the augmented reality system) for the benefit of providing a very realistic AR immersion environment to the user by fusing the virtual content into the actual real scene.
It would have been obvious top one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for fusing virtual content into real content as taught by Flaks with the display methods for creating and displaying three-dimensional terrains and route guidance with flexible and highly detailed three-dimensional rendering as taught by Han for the benefit of providing a very realistic AR immersion environment to the user by fusing the virtual content into the actual real scene.

Regarding claim 29 (Previously Presented), Han and Flaks teach the system of claim 28 and further teach wherein the non-transitory machine readable instructions (‘978; fig 19, element 140, ROM; ¶ 0124) that when executed by the one or more processors (‘978; fig 19, element 139, CPU; ¶ 0124) are further configured to simplify the real time geo-registered information (‘978; fig. 10; ¶ 0088; The data layer 31M corresponds to the map image to be displayed, i.e., a part of the map area on the screen is changed, the LOD with respect to the higher detail of the map information. To achieve this, for example, in the configuration of FIG. 5, the LOD selection unit in the control unit 139 creates such combined data layer 31M (simplified real-time geo-registered information) and stores the data layer in RAM 141 or other memory to display the combined map image on the monitor 150).

Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U. S. Patent Application Publication 2013/0131978 A1, already of record, hereafter ‘978) as applied to claims 16, 17, 19, 28 and 29 above, and in view of Flaks et al. (U. S. Patent Application Publication 2012/0092328 A1, hereafter ‘328) as applied to claims 16, 17, 19, 28 and 29 above, and further in view of Hoppe (“Smooth View-Dependent Level-of-Detail Control and its Application to Terrain Rendering,” already of record).

In regard to claim 20 (Previously Presented), Han and Flaks teach the method of claim 19 and but do not explicitly teach wherein the different mesh densities of the reference data set corresponds to data deviations where the different mesh densities is of a higher mesh densities when the data has a greater variability and less mesh densities when the data has a lower variability.
Hoppe, working in the same field of endeavor, however, teaches wherein the different mesh densities of the reference data set corresponds to data deviations where the different mesh densities is of a higher mesh densities when the data has a greater variability and less mesh densities when the data has a lower variability (Hoppe; page 7, figure 11; mesh in 11(b) shows data deviations where the different mesh densities is of a higher mesh densities when the data has a greater variability and less mesh densities when the data has a lower variability; column 2, section 6, second paragraph; large reduction in memory space; page 9; The hierarchical PM construction process partitions the model into blocks and recursively simplifies and combines the blocks. The result is a base mesh M0 and a hierarchy of block refinements) for the benefit of locally adjusting the complexity of an approximating mesh to satisfy a screen-space pixel tolerance while significantly reducing memory storage requirements.
It would have been obvious top one of ordinary skill in the art prior to the filing of the invention to have combined the mesh density construction techniques as taught by Hoppe with the display methods for creating and displaying three-dimensional terrains and route guidance with flexible and highly detailed three-dimensional rendering as taught by Flaks and Han for the benefit of locally adjusting the complexity of an approximating mesh to satisfy a screen-space pixel tolerance while significantly reducing memory storage requirements.

Regarding claim 21 (Previously Presented), Han, Flaks and Hoppe teach the method of claim 20 and further teach the method as further comprising receiving a raw reference data set (‘978; fig. 17, element 304; ¶ 0111; in the step 304, map data is retrieved from the raw map data typically provided by a map data supplier and is converted to the format (ex. hierarchical layers and meshes) appropriate to the navigation application as shown in FIGS. 10A), tessellating the 

In regard to claim 22 (Previously Presented), Han, Flaks and Hoppe teach the method of claim 21 and further teach wherein the first mesh data set is simplified to reduce the first mesh data set to create the reference data set (Hoppe; page 6, figures 9 and 10, column 1, section 5.2; page 9; The hierarchical PM construction process partitions the model into blocks and recursively simplifies and combines the blocks. The result is a base mesh M0 and a hierarchy of block refinements).

Regarding claim 23 (Previously Presented), Han, Flaks and Hoppe teach the method of claim 22 and further teach wherein the first mesh data set is simplified by combining triangles of the first mesh data set when a comparison between nearest neighbor adjacent triangles is within a 

In regard to claim 24 (Previously Presented), Han, Flaks and Hoppe teach the method of claim 22 and further teach wherein the data is combined by taking an average of the data of nearest neighbor adjacent triangles that is within the threshold (Hoppe; page 4; column 1, paragraph 3, vertex values of the data of the triangles within the threshold is combined by linear interpolation - taking an average of the data).

Regarding claim 25 (Previously Presented), Han, Flaks and Hoppe teach the method of claim 22 and further teach wherein the first mesh data set is simplified by reducing a level of detail for data that is within the first mesh data set that is positionally further away from a first position generating a point of view of the rendered virtual object in the common reference frame (Hoppe; page 4, figure 5; pages 3 and 4, section 4.2).

In regard to claim 26 (Previously Presented), Han, Flaks and Hoppe teach the method of claim 22 and further teach wherein the reference data set relates to a physical environment (‘978; ¶ 0061; ¶ 0121; a terrain data storage (terrain database) 130 for storing three-dimensional terrain data, a map data storage (map database) 131 for storing map data, and a memory 134 to store an amount of data retrieved from the terrain data storage 130 and the map data storage 131 that are 

Regarding claim 27 (Previously Presented), Han, Flaks and Hoppe teach the method of claim 26 and further teach the method as further comprising receiving a location (‘978; figs. 5, 6 and 17; ¶ 0063-0064; position measuring device 133 is incorporated for measuring a current user position such as his/her vehicle position for achieving a route guidance operation) and orientation of an augmented reality system for displaying the virtual object (‘978; figs. 5, 6 and 17; ¶ 0063-0064; gyroscope for detecting a moving direction - orientation), and displaying the virtual object based on the data set that is geo-registered (‘978; fig. 15; ¶ 0101; ¶ 0109; ¶ 0111; display a geo-registered three-dimensional real-time rendering environment including three-dimensional guidance information; a plurality of three-dimensional signs and turn markers (virtual objects) can be placed in the three-dimensional space to indicate proper routes, as they do in the real world).

Response to Arguments
Applicant’s arguments with respect to claims 16, 17 and 19-29 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above.

The Applicant’s arguments filed 18 August 2021 are primarily based upon the amended claim features incorporated into independent claims 16 and 28.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Flaks is now relied upon for showing many of these added features.

Independent claims 16 and 28 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 17, 19-27 and 29 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20150287244 A1	Eyepiece-Type Display Apparatus And Display Control Method Therefor – An eyepiece-type display apparatus includes an imaging unit configured to capture a video of reality, a display unit configured to display a virtual image while superimposing the virtual image on the video of reality, a determination unit configured to determine whether a video being captured by the imaging unit is a video during advancing, and a display control 

US 20120264510 A1	Integrated Virtual Environment – An integrated virtual environment is provided by obtaining a 3D spatial model of a physical environment in which a user is located, and identifying, via analysis of the 3D spatial model, a physical object in the physical environment. The method further comprises generating a virtualized representation of the physical object, and incorporating the virtualized representation of the physical object into an existing virtual environment, thereby yielding the integrated virtual environment. The method further comprises displaying, on a display device and from a vantage point of the user, a view of the integrated virtual environment, said view being changeable in response to the user moving and/or interacting within the physical environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613